DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	The present application is being examined under the first to invent, pre-AIA , provisions. 
It is noted, however, that if determining the status of this application as being subject to first to invent, pre-AIA , provisions is incorrect, then any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the rationale supporting the rejection, and prior art relied upon, if any, would be the same under the AIA  and pre-AIA  statuses. 
Applicant's Election
01.	The 12/27/2019 "Reply" elected, without traverse, Species I (directed to FIG. 11) for prosecution on the merits. 
The Reply identified claims 2, 3, 5-7, 14-26 as being directed to the elected invention. 
Accordingly, claims 4 and 8-13 were withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). 
The Requirement was made Final.
The 10/30/2019 Restriction Requirement and its finality are proper, and they are therefore maintained. 
Double Patenting Rejections of the Claims
02.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the "right to exclude" granted In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer complying with 37 CFR § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney, or agent, of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR § 3.73(b).
03.	Claims 2, 3, 5-7, and 14-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent Nos. and 9,177,978 to Oikawa-1 and 10,020,296 to Oikawa-2, further in view of PGPUB US 2006/0175648 to "Asami." See, for example, Asami [0159] describing FIG. 14 and explaining that a wiring which connects to the antenna allows the forming of a contact type device.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of Oikawa-1 and Oikawa-2, in view of Asami, render obvious the claims anticipate claims of this application. For example, claims 1 and 11 of Oikawa-1 and Claims 1 and 9 of Oikawa-2, both recite . 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the invention of this application, to have used the wiring Asami discloses to form a contact type semiconductor device, as taught by Asami. 
CONCLUSION
04.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814